Parker, J.
(concurring) — I concur with Judge Holcomb in his conclusion that the judgment of the trial court in this case must be affirmed. I fear, however, that his observations may be construed as evidencing a narrower view by the court of our criminal contempt statute than I am willing to assent to. As I view the statute, the language, “Publication of a false or grossly inaccurate report of its proceedings,” when read in connection with the introductory paragraph of Rem. Code, § 2372, quoted at the beginning of Judge Holcomb’s opinion is but the defining of a misdemeanor, the mere statutory name of which is “contempt of court. ’ ’ These defining words are not qualified by any words indicating' that the publication must have reference to a pending' proceeding in order to constitute the defined misdemeanor. As I view the statute, the defined misdemeanor is committed when there is a “publication of a false or grossly inaccurate report” of any court proceedings, whether pending at the time of such publication or concluded prior to such publication. I therefore think that Judge Holcomb’s observations touching the pendency of the proceeding to. which this publication related are unnecessary, and they suggest too narrow a view of the statute. If appellant had been charged with contempt and tried without a jury under Rem. Code, § 1049, apart from this criminal contempt misdemeanor statute, the pend-ency of the proceeding to which the publication related would have been a proper matter of inquiry.
Main, C. J., and Fullerton, J., concur with Parker, J.